Case 2:14-cv-04687-ER Document 370 Filed 03/29/21 Page 1 of 2

C\asles Vatoes \

Wo, QAnlal

Bc. Balas

_ \OO0 Falties Road | | |

— Dales Xa.arxi Waxes 35. d8a\

bien Noa, Qodsseno! Axi
| Se CouetnasSe

BAY Mahe Seees _

_ Zadtsddagaan SA Vs

et eee Nan Oe Oe
| we A hes Asice Ddorena QE
ae ane. x <5 Cee SOY, CasQSet OQ _ SEQUEAS AS

“Bee \ea\. soatex wOoWlos Words TS \oave Os MASA SS, Ss at
Salas ve oskcasne AK Ne ow ENS Qyose_ \os\ \asesoln Saal

ANS Coos\ AOd Cossse\ . Can ~es Yesse QLOMae_ We _ a a |

_oy-date os \e@ QU, LQ Cosady > MHeANOKAS STOGTAN xe
_ Seement. cae ARS case a = _\aave © Sema * —
- Y\wkveresk l AREY Anes ean. Anan _ ies Rox UEss veh jee

es SS ee ae i ee
oo

Cradles eecs\ ~
QQ e - ~ a ¥ LEHIGH VALLEY PA 180 37
SCAQAIAS 26 MAR 2021 PM4 Loe
\o00 Gelics GA, oe
Shales. W. GCD.

        

 

Barn Swallow

Kon Lodeg 2 \ sends @ Ware oN
OS. Coen de, ie

 

 

 

 

 

 

 

— GOo\ WarkeX SHoeeN
TAAAAARAB LRA WANIG
Leow Wa os
iSiGB-i7oBsS Hote Tgp ofA PAT. 1) | DORRECTIONS”

Case 2:14-cv-04687-ER Document 370 Filed 03/29/21 Page 2
